Citation Nr: 0936762	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU) due to service-
connected disabilities.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from November 1961 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.
 
In January 2005, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of that hearing is of record.

This matter was remanded to the RO in August 2005, and most 
recently in February 2009 for readjudication after a partial 
grant of benefits.  After completing the requested action, 
the RO continued the denial of the claim for a TDIU (as 
reflected in a July 2009 supplemental statement of the case 
(SSOC)) and returned the matter to the Board for additional 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In this case, the Veteran's service-connected disabilities 
include osseous fusion of the cervical spine at C3-C4 due to 
healed fracture, rated as 50 percent disabling from August 
26, 1998 and traumatic arthritis of the right ankle, rated as 
20 percent disabling from December 21, 2001.  The RO assigned 
a combined disability evaluation of 60 percent, effective 
August 26, 1998, for these service-connected disabilities.  
Thus, the Veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a) (2008).  The remaining question, then, is 
whether the Veteran's service-connected disability(ies) 
render him unemployable without regard to advancing age and 
non-service connected disabilities.  Current evidence is 
insufficient to make an informed determination.

In several letters associated with the claims file, the 
Veteran stated that he could not work and receives Social 
Security Disability due to his service-connected cervical 
spine and right ankle disabilities.  In an October 2005 
letter, the Veteran's private physician, N.O. M., M.D., 
stated that she had been treating the Veteran for a multitude 
of illnesses, including hypertension, hypoglycemia, 
osteoarthritis, chronic obstructive pulmonary disease, 
emphysema, and sleep apnea and that these disorders would not 
prevent the Veteran from being gainfully employed.  She 
furthered that she also has been treating the Veteran for 
traumatic arthritis, osteoarthritis, and degenerative joint 
disease as a result of an injury to his neck and right ankle 
and that these medical problems are the primary cause of his 
current disability.  Hence, it appears that Dr. M. is 
suggesting that the Veteran's service-connected cervical 
spine and right ankle disabilities result in his inability to 
work.   

Further, an October 2003 VA vocational counseling record  
reflects that the Veteran worked as a general counsel for a 
large corporation from 1989 to 1996 and that the intensity of 
the work finally resulted in his having to retire.  The VA 
psychologist who authored the report stated that the 
Veteran's service-connected disability contributed in 
substantial part, to his impairment to employability and that 
feasibility of his engagement in a suitable work situation is 
in question.  

The Social Security records on file suggest that several 
other disorders, including rheumatoid arthritis and chronic 
obstructive pulmonary disease.  The degree of impairment 
caused by these disorders is not clear from the record.

Review of other evidence on file suggests that there may be 
some impairment of the upper extremities as a result of the 
service connected back pathology.  That however, is not clear 
from the record.

Considering the above, the medical evidence of record is 
inadequate to determine if the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected  disabilities.  Therefore, the Board 
finds that a VA general examination is necessary to resolve 
the claim for a TDIU.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
general examination(s) by a physician or 
physicians with appropriate expertise to 
determine the impact of the Veteran's 
service-connected disabilities on his 
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service- 
connected disability and provide an 
opinion as to whether the Veteran's 
service-connected disabilities alone have 
rendered him unable to maintain 
substantially gainful employment 
consistent with his education and 
industrial background.  It should be 
indicated whether there is any upper 
extremity impairment due to the service 
connected cervical spine pathology.  In 
forming the  opinion(s), the examiner(s) 
should disregard both the age and any 
nonservice-connected disabilities of the 
Veteran.  If the non-service connected 
disorders cause significant social and 
industrial impairment that should be set 
out.

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for a 
TDIU.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2009 SOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




